Dismissed and Memorandum Opinion filed March 29, 2007







Dismissed
and Memorandum Opinion filed March 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00139-CV
____________
 
EX PARTE BERRY DWAYNE MINNFEE,
Appellant
 
 
 

 
On Appeal from the
257th District Court
Harris County, Texas
Trial Court Cause No.
2006-34992
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order signed December
19, 2006, dismissing for want of prosecution appellant=s petition
requesting a name change.  Appellant filed an untimely motion to reinstate the
case on February 16, 2007.  See Tex.
R. Civ. P. 165a(3) (requiring motion to reinstate to be filed within 30
days of dismissal order).  Appellant filed a notice of appeal on February 12,
2007.
The notice of appeal must be filed within 30 days after the
judgment is signed when appellant has not filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law.  See Tex.
R. App. P. 26.1. 




Appellant=s notice of appeal
was more than 30 days after the dismissal order was signed.  In addition,
appellant=s notice of appeal was not filed within the 15-day
period for requesting an extension of time.  See Tex. R. App. P. 26.3.  Therefore, we lack jurisdiction to
consider this appeal.  See Butts v. Capitol City Nursing Home, Inc., 705
S.W.2d 696, 697 (Tex. 1986) (holding court of appeals lacked jurisdiction where
no proper motion to reinstate was filed within 30 days of the signing of the
order of dismissal in order to extend the time for perfecting an appeal).
On March 15, 2007, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want
of jurisdiction unless the record demonstrated the appeal was timely
perfected.  See Tex. R. App. P. 42.3(a). 
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 29, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.